Citation Nr: 1546531	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-15 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right ankle inversion sprain, claimed as arthritis in the right foot, broken right ankle and broken right foot.  


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985 and from October 1986 to October 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he has a right ankle disability as a result of falling down a flight of stairs while on active duty.  The service treatment records show the Veteran injured his right ankle in March 1987.  He was determined to have suffered an inversion sprain.  

In June 2013, the Veteran was provided with a VA examination to determine whether there is a causal relationship between his current right ankle condition and his injury in service.  The examiner's opinion, that the current right ankle sprain is unrelated to service, is inadequate because it is internally inconsistent and contains factual errors.  

The examiner provided a diagnosis of right ankle sprain and indicated that the claimed condition was at least as likely as not incurred in service or caused by the claimed in-service injury, event or illness.  The rationale, however, included the examiner's assessment that the current residuals that the Veteran has in his right ankle/foot are likely due to a post-military fracture.  These findings are internally inconsistent.

The examiner also indicated in the rationale that the Veteran reinjured his right ankle in 1997 with a second degree sprain.  The Board has reviewed the available medical records and only finds reference to a left ankle injury in August 1997 that was diagnosed as a possible fracture.  Thus, it appears that the examiner has misstated the Veteran's medical history with regard to his right ankle following active duty.  

Under these circumstances, further examination and opinion is needed to resolve the service connection claim on appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Prior to arranging for the Veteran to undergo VA examination, to ensure all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding pertinent VA and non-VA treatment records.  After securing any necessary authorization from him, make reasonable attempts to obtain all identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination, by an appropriate physician at a VA medical facility, to determine the current nature and etiology of his claimed right ankle disability.  The claims file, to include a copy of this remand, must be made available to and reviewed by the clinician.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner is requested to provide opinions for the following questions:

The examiner is to identify any and all right foot/ankle conditions present.  

For any condition noted, the examiner is to state whether it is at least as likely as not (50 percent or greater probability) that any such condition had an onset during service, or is casually related to an injury or incident that occurred during the Veteran's active duty, to specifically include the injury in March 1987.  

In offering any opinion, the examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his right ankle/foot condition.  A full rationale must be provided for all opinions expressed, to include a discussion of any post-service right ankle/foot injuries and their relationship, if any, to his current disabilities.  The opinion must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




